United States Court of Appeals
                                FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                         ____________
No. 20-7074                                                    September Term, 2020
                                                                        1:20-cv-01598-UNA
                                                          Filed On: January 4, 2021
Louis A. Banks and DB, Minor,

              Appellants

       v.

District of Columbia, et al.,

              Appellees


             ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

       BEFORE:        Pillard and Rao, Circuit Judges, and Sentelle, Senior Circuit Judge

                                        JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the brief filed by appellant. See Fed. R. App. P.
34(a)(2); D.C. Cir. Rule 34(j). It is

        ORDERED AND ADJUDGED that the district court’s June 29, 2020 order
dismissing appellant’s complaint, and the district court’s July 29, 2020 order denying
appellant’s motions to reopen the case and amend the complaint, be affirmed. The
district court correctly concluded that the complaint failed to meet the minimum pleading
standards of Federal Rule of Civil Procedure 8(a) and Ashcroft v. Iqbal, 556 U.S. 662,
678 (2009). The district court did not abuse its discretion in denying appellant’s motion
to reopen the case and to amend the complaint. See Peyton v. DiMario, 287 F.3d
1121, 1125 (D.C. Cir. 2002) (district court’s denial of motion for relief pursuant to
Federal Rule of Civil Procedure 59(e) reviewed for abuse of discretion); Hettinga v.
United States, 677 F.3d 471, 480 (district court did not abuse discretion in denying
motion to amend complaint where amendment would have been futile).
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 20-7074                                                September Term, 2020

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.

                                       Per Curiam


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk




                                          Page 2